Citation Nr: 1824050	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  06-03 571A
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disorder, claimed as a tailbone disorder.

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1978 to May 1983. These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the evidence of record was not new and material to reopen the claims.

The Board remanded the claims in December 2009, April 2011 after reopening both claims. The Board remanded the claims for further development in September 2012. The Board subsequently denied service connection for both claims in April 2013. In December 2013, upon granting a Joint Motion for Vacatur and Remand, the Court of Appeals for Veterans Claims (Court) remanded these claims for readjudication. The Board again remanded the claims for further development in May 2017. The Board ordered that the Veteran's VA treatment records be obtained and made part of his case file. Additionally, the Board ordered that the Veteran be afforded VA examinations and etiology opinions for his back and knee disabilities.

The Board finds that there has been substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


FINDINGS OF FACT

1. The Veteran's current back disability, degenerative disc disease of the lumbosacral spine and arthritis, did not manifest in service, within the one-year presumptive period following service discharge, and is not otherwise etiologically related to such service.

2. The Veteran's current right knee disability, degenerative arthritis of the right knee, did not manifest in service, within the one-year presumptive period following service discharge, and is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative disc disease and arthritis of the lumbosacral spine have not been met. 38 U.S.C. §§ 1101, 1110, 1137 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for degenerative arthritis of the right knee have not been met. 38 U.S.C. §§ 1101, 1110, 1137 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Presumptive Service Connection for Chronic Diseases

Service connection for degenerative arthritis in the musculoskeletal system, including the back and knees, may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. § 3.307 (a)(3) (2017). If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

The Veteran contends that his current low back disability and his current right knee disability were sustained due to injuries suffered during active duty. During his VA examinations, he reported that in approximately 1979, he hit his tailbone on the corner of a desk, which caused him to fall back, twist his body and his right knee. He contends that he has continued to have back and right knee difficulties since the event. 

The Board finds that while the statements by the Veteran regarding his back and knee disabilities are believable; he lacks the necessary education, training, and experience to offer medical diagnosis or to provide an etiology opinions on the conditions. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's representative argues that the January 2018 VA examinations and opinions, involving the Veteran's back and knees, are inadequate as they contain several differences that reduce their probative value. See February 2018 Third Party Correspondence. The representative baldly states that the examiner's reports lack sufficient detail and should be attenuated accordingly as per Prejean v. West, 13 Vet. App. 444, 448-49 (2000). However, he does not specify any portion of the examinations that lacked sufficient detail or rationale based on available evidence. Second, he raises specifically review, at the United States Court of Appeals for Veterans Claims (CAVC or Court) or Federal Circuit, the VA examiner's competency as per Bastian v. Shinseki, 599, F.3d 1301 (Fed Cir. 2010). He requests, under 5 U.S.C. § 552, that a copy of the examiner's curriculum vitae and a copy of the inquiry letter used to request her examination responses.

In Bastian, the appellant asked VA to state the examiner's "qualifications (degrees and certifications)," which it did. Next, the appellant challenged the examiner's medical opinion, on the ground that he was not an independent medical expert because he was employed by the VA. This challenge questioned not his medical competence or expertise, but rather his objectivity. The representative misapplies the rationale upon which the Court made its competency determinations. In the end, the Court in Bastian found that the VA is explicitly and implicitly authorized to use its own employees as experts. See 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901 (2017).

There is a sound practical reason why any challenge "to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion. Rizzo v. Shinseki, 580 F. 3d 1299 (Fed. Cir. 2009). Unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications. The Board finds that the Veteran's representative has not offered any particularization as to why the VA examiner is not qualified to give an expert opinion. The effect of treating the Veteran's representative's allegations as sufficient to require the VA to affirmatively establish the nurse practitioner's expertise would be contrary to the holding in Rizzo, which finds that ordinarily the VA need not affirmatively establish an expert's competency.

The Board finds, guided by the Court's decision in Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), that the VA examiners may be considered medical experts based on their medical training and expertise. In Cox, an appellant challenged the competency of a medical examination and medical diagnosis rendered by a nurse practitioner based on her qualifications. The Court found that the nurse practitioner had "advanced education and clinical training in a specialized area of health care and can diagnose, prescribe, and perform procedures." Id. at 569. As for the copy of the inquiry letter used to request her examination responses, the Board points to the May 2017 remand as the instructions for the examination and addendum opinion which were adopted in the January 2018 VA knee and spine examinations.

Low back disability, claimed as tailbone disorder

With respect to element (1), a current disability, the Veteran has a low back disability. The Veteran was afforded a VA examination in January 2018. The Veteran was diagnosed with degenerative disc disease (DDD) with intervertebral disc disease (IVDS) and arthritis of the thoracolumbar spine with an onset many years after service.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the probative evidence of record indicates that the Veteran likely injured his tailbone on the corner of the desk during service. Service treatment records from November 1978 document back pain following a fall. X-rays were taken of the Veteran's spine and were found to be normal without any fracture or dislocation. There was no evidence of arthritis or degenerative disc disease.

The Board notes that the Veteran's service treatment records are silent for any diagnosis a thoracolumbar spine disability during service or within one year of the Veteran's separation. However, affording the Veteran the benefit of doubt, the Board finds that his testimony regarding his back injury and treatment of low back pain during service following a fall indicate that a low back injury may have occurred during service. As such, it finds that element 2, in-service incurrence of an injury, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current degenerative disc disease of the thoracolumbar spine is etiologically related to service.

In its May 2017 remand, the Board found that the Veteran's November 2016 private medical statement, which concludes that the current spine disability is related to an in-service injury, to be speculative and limited in its probative value. An example of this language includes "[i]t is very common for an injury to the intervertebral disc to go undiagnosed. Many times a simple strain will present identically to a massive disc herniation and without an MRI, it can be misdiagnosed." See October 2016 Medical Treatment Record - Non-Governmental Facility. The examiner then turns to support his nexus opinion linking the Veteran's back disability to service by discussing the Veteran's motivation in filing for disability benefits and how he would not have filed without back pain symptoms. The Board May 2017 decision noted that "the statement does not address the claimed right knee injury and is speculative in that it is stated that that since there was no advanced imaging taken in 1978, we have no way to determine when and if an injury to the lumbar spine intervertebral discs occurred." See May 2017 BVA Decision. After further review of the private opinion by Dr. MB, the Board continues to find little to no probative value in his positive etiology relating the Veteran's DDD being related to service.

In the January 2018 VA examination, the examiner opined that it is less likely than not that the Veteran's thoracolumbar spine disability is etiologically related to service. She noted the Veteran's reported history of a tailbone accident and fall during service. He reported self-treating his pain with Tylenol since service. The Veteran's history revealed a work injury to the back in 1993 following a fall at work. After a neurological consultation, he was diagnosed with a spinal strain. The Veteran then presented for back pain in 1998 after picking up a 100 pound bag of sugar at work. At the examination, he reported back pain being constant with a severity of 7 or 8 out of 10. Flare-ups of the back were positively endorsed with functional loss noted as pain with prolonged standing or walking more than 2 minutes and sitting more than 30 minutes. Range of motion of the spine was considered abnormal with pain noted on weight bearing.

The examiner explained that the Veteran had a documented fall during service where no acute fracture or dislocation was found after x-ray. An October 1982 report of medical history revealed that the Veteran denied any current back pain. Service treatment records were absent for any follow-up visits for back pain or radiculopathy, which would be indicative of DDD, until August 1995. The Veteran did not seek treatment for his back until 1993 until he suffered a back strain following a work injury. The April 1998 occupational injury report following the accident documented the events pertaining to the accident and confirmed that the Veteran reported previous back injuries in 1992 and 1997.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts. Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). 

Here, the January 2018 VA medical opinion, based on the corresponding VA examination, is adequate as it was based on a full review of the Veteran's medical history and based on supported principles found within the field of orthopedic practice and treatment. The examiner cited to the Veteran's in-service report of back pain following a fall. She characterized the course of the Veteran's spine disability symptoms as developing after service and cited to an onset of reported symptoms following occupational accidents. 

Conversely, while the November 2016 private chiropractor baldly concludes that the Veteran's back disability is related to his back injury sustained in service; his conclusion is not the product of a complete review and application of the medical evidence and it does not provide an adequate rationale supporting its conclusions. The examiner's positive etiology opinion acknowledges that it would be impossible to confirm DDD without an MRI, yet provides a speculative opinion linking the Veteran's DDD to service anyway without adequate supporting rationale.

The Board finds that service connection for a low back condition is not warranted. While the Veteran presented with back pain during service, x-rays effectively ruled-out any musculoskeletal disability. The Veteran's separation examination was silent for any back disability. The Veteran did not present for treatment of his back until a 1993 work injury involving a lumbosacral strain following a fall. The first reported symptoms of radiculopathy were noted in August 1995, following a work injury.  Since the post service injuries, the Veteran has sought continued treatment for his back. 

Additionally, the probative medical evidence of record weighs against finding that the Veteran's back disability was related to service. The examiners opined that, in the absence of evidence showing that the Veteran's low back disability began in service or manifested to a compensable degree within one year of separation, it is less likely than not that the Veteran's low back disability is related to service; rather, the examiners opined that the Veteran's low back disability is likely the result of aging.

Review of the Veteran's post-separation treatment records reveal that he had multiple physical therapy sessions where he reported of back pain in 2015. Review of the Veteran's newly submitted medical records shows continued treatment for a back disability; however, there is no positive etiology opinion linking the Veteran's DDD with IVDS to service. There is no evidence to support a continuity of symptomatology for a back disability since service. Conversely, the Veteran's treatment records following his work-accident reveal that he reported a past medical history of a 1992 low back injury "that was bothering him only rarely" and a low back injury in 1997 that "was resolved entirely." See June 1998 Cleveland Clinic Patient Discharge. The Board affords far more weight to the Veteran's statements made in the course of treatment for his back pain than those made in support of his claim for compensation. See AZ v. Shinseki, supra. See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology). The Board finds that the medical evidence of record does not establish a continuity of symptomatology for a back disability. Therefore, § 3.303(b) is not applicable. See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has sympathetically reviewed the Veteran's treatment records and finds that the probative medical evidence of record fails to establish that his current low back disability was caused or aggravated by his service. Further, while pain in his back was noted in service following a fall, a continuity of symptomatology for a low back disability cannot be established as the evidence reveals that treatment for a chronic disease, such as arthritis or DDD with IVDS, began in approximately 1993 (approximately 10 years after separation) following a work-related accident. As such, service connection for a low back disability is not warranted.

Right knee

With respect to element (1), a current disability, the Veteran has a right knee disability. The Veteran was afforded a VA examination in January 2018. The Veteran was diagnosed with degenerative arthritis of the right knee.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the probative evidence of record indicates that the Veteran likely injured his knee as a result of it twisting after he fell following hitting his tailbone on the corner of the desk during service. Service treatment records from November 1978 document right knee pain with a referral to physical therapy.

The Board notes that the Veteran's service treatment records are silent for any diagnosis a right knee disability during service or within one year of the Veteran's separation. However, affording the Veteran the benefit of doubt, the Board finds that his testimony regarding his knee pain following a fall and referral for physical therapy during service may indicate that a right knee injury may have occurred during service. As such, it finds that element 2, in-service incurrence of an injury, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current degenerative arthritis of the right knee is etiologically related to service.

In January 2018, the Veteran was afforded a VA examination for his right knee. The examiner opined that it is less likely than not that the Veteran's degenerative arthritis of the right knee is etiologically related to service. She noted the Veteran's reported history of a right knee twist accident he suffered as a result of a fall during service. He reported self-treating his pain with Tylenol since service. She cited to an October 1982 report of medical history revealed that the Veteran denied any current right knee symptoms or a "trick or locked knee." Service treatment records were absent for any follow-up visits for knee pain. The Veteran did not seek treatment for his right knee until December 2004.

The Board finds that the January 2018 VA medical opinion, based on the corresponding VA examination, is adequate as it was based on a full review of the Veteran's medical history and based on supported principles found within the field of orthopedic practice and treatment. See Nieves-Rodriguez at 295. The examiner cited to the Veteran's in-service report of right knee pain following a fall. She characterized the course of the Veteran's knee disability symptoms as developing after service and without any noted treatments until 2004.

The Board finds that service connection for a right knee disability is not warranted. While the Veteran presented with right knee pain during service, follow-up treatment records and his separation examination are silent for any diagnosis of degenerative arthritis or other knee disability. The Veteran did not present for treatment of his right knee until 2004.

Additionally, the probative medical evidence of record weighs against finding that the Veteran's right knee disability was related to service. The examiners opined that, in the absence of evidence showing that the Veteran's right knee disability began in service or manifested to a compensable degree within one year of separation, it is less likely than not that his right knee disability is related to service. Rather, the examiners opined that the Veteran's right knee disability is likely the result of aging.

Review of the Veteran's post-separation treatment records reveal there is no evidence to support a continuity of symptomatology for a right knee disability since service. He did not seek continuous treatment for a chronic right knee disability until 2004. Therefore, § 3.303(b) is not applicable. See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the Board has sympathetically reviewed the Veteran's treatment records and finds that the probative medical evidence of record fails to establish that his current degenerative arthritis of the right knee was caused or aggravated by his service. Further, while pain in his right knee was noted in service following a fall, a continuity of symptomatology for a right knee disability cannot be established as the evidence reveals that treatment for a chronic disease, such as degenerative arthritis of the right knee, began in approximately 2004 (approximately 20 years after separation). As such, service connection for a right knee disability is not warranted.


ORDER

Service connection for a low back disorder, claimed as a tailbone disorder, is denied.

Service connection for a right knee disorder is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


